Clarke, J.
(dissenting):
A party convention duly-nominated candidates for two» judicial offices. The minutes of the convention, showing the action thereof, were filed with the custodian of primary election records in- due time. A duly executed certificate of nomination of-each candidate was carried -by an agent of the'convention to the office of the said custodian within the time limited. By mistake, the certificate naming one candidate was not filed, 'although the certificate of the candidate for the other judicial office, was filed. Apparently the messenger assumed that one certificate included both candidates. This mistake having been discovered .after the timé limited by the statute in which the certificates were required to‘be-filed had expired, this court now holds that it is without - power • to fúrnish relief. ...
■ The effect of this ruling is, that-if the certificate of nomination of a duly nominated -candidate of a party, duly exécuted and sent for filing, is not actually filed twenty-five days before election, by mistake, fraud, violence, flood,'fire or pestilence, there is no remedy. To such a doctrine I do not subscribe. As said by the Court of Appeals, “ In accordance with repeated decisions of this court and of the Appellate Division, * . * *■ - the Election Law should be construed liberally to give effect to the will of tlie people.” (Matter of Independent Nominations, 186 N. Y. 266.)
I, therefore, dissent.
Orders affirmed. Settle order on notice.